Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Suzuki (US 2017/0133763) in view of Kaneko (US 2017/0365918).
With regard to claim 1, Suzuki discloses a dielectric layer that comprises a ground electrode on one surface and an antenna on the other surface that overlaps with the ground layer (see abstract; para 31), a first feed via (V) and a second feed via (H)  penetrate the dielectric layer (see Fig. 5A), power feeding (supply) line (14) coupled to a power feeding via (13) (see Fig. 2), Frig. 2 also illustrates that the first feed via penetrates the dielectric layer. (so it is inherent the second feed via will also penetrate the dielectric layer); Suzuki teaches essential features of the claimed invention except a coupling pattern disposed adjacent to the power supply line. Kaneko discloses the above limitations (see abstract; para 8,16). Therefore, it would have been obvious to any artisan having working knowledge in the art to modify the antenna device of Suzuki by placing a coupling pattern adjacent to the power supply line as taught by Kaneko for among other benefits to match resonance frequency of the antenna device. It is also obvious and inherent to implement the second feed via to penetrate the dielectric layer.    
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is 

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845